                                                                                              E-FILED
                                                                  Tuesday, 24 March, 2020 03:36:49 PM
                                                                         Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
              Plaintiff,                              )
                                                      )
  v.                                                  ) Case No. 19-cv-2218
                                                      )
 ESTATE OF MARYLIN J. BECK a/k/a                      )
 MARILYN BECK, Deceased; et al.,                      )
                                                      )
              Defendants.                             )

          ORDER GRANTING THE MORATORIUM REQUESTED BY THE
                     UNITED STATES OF AMERICA

       This matter having come to be heard upon the Motion by the Plaintiff, United

States of America, that it filed in connection with the Presidentially declared COVID-19

National Emergency, asking that this Court impose in this case, a Moratorium staying

all litigation in this case, commencing immediately upon entry of this Order, and

continuing until May 18, 2020, for the reasons recited in said Motion; and this Court, for

good cause shown, after having been fully advised in the premises, and for the reasons

recited in the United States’ instant Motion and in the Moratorium that was issued by

the United States Department of Agriculture, that was submitted as part of that Motion:

hereby Orders, Adjudges and Decrees that, commencing immediately upon entry of

this Order, and continuing until May 18, 2020, there is a Judicial Moratorium

prohibiting all litigation being conducted in this case, during this interim. It is further

ordered that this Moratorium shall automatically terminate and litigation shall resume
on May 18, 2020, without further Court order, and that there is no just reason to either

delay immediate enforcement of or appeal from entry of this Order.
                     24th                 March
      ENTERED this ______day of ________________________________________ 2020.



                                                  s/COLIN S. BRUCE

                                              COLIN STIRLING BRUCE
                                           UNITED STATES DISTRICT JUDGE
